Name: Commission Regulation (EC) No 346/94 of 16 February 1994 laying down detailed rules for the period 1 January to 30 June 1994 for the application of the import arrangements for fresh, chilled or frozen beef provided for in the Interim Agreements on trade between the Community and Bulgaria and Romania
 Type: Regulation
 Subject Matter: trade policy;  Europe;  tariff policy;  animal product
 Date Published: nan

 17 . 2. 94 Official Journal of the European Communities No L 44/ 15 COMMISSION REGULATION (EC) No 346/94 of 16 February 1994 laying down detailed rules for the period 1 January to 30 June 1994 for the application of the import arrangements for fresh, chilled or frozen beef provided for in the Interim Agreements on trade between the Community and Bulgaria and Romania between the Community and the above-mentioned two countries ; whereas provision is also made in the Annexes to the said Agreements for the quantities of meat exported from one of the two beneficiary countries in the context of triangular operations receiving Community financial assistance to be deducted from the available quantities ; whereas, therefore, provision should be made for calcula ­ tion mechanisms to take account of those operations ; whereas the provisions to be adopted for the second half of 1994, will include the quantities which have not been the subject of licence applications during the first half of 1994 ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3641 /93 of 20 December 1993 on certain procedures for applying the Interim Agreement on trade and trade-related matters between the European Economic Commuity and the European Coal and Steel Community of the one part, and the Republic of Bulgaria of the other part ('), and in parti ­ cular Article 1 thereof, Having regard to Council Regulation (EC) No 3642/93 of 20 December 1993 on certain procedures for applying the Interim Agreement on trade and trade-related matters between the European Economic Community and the European Coal and Steel Community of the one part, and Romania of the other part (2), and in particular Article 1 thereof, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal (3), as last amended by Regulation (EC) No 361 1 /93 (4), Whereas the Interim Agreement on trade and trade ­ related matters between the Community and the Republic of Bulgaria (*), signed in Brussels on 8 March 1993, entered into force on 31 December 1993 ; whereas the Interim Agreement on trade and trade-related matters between the Community and Romania (6), signed in Brus ­ sels on 1 February 1993, entered into force on 1 May 1993 ; whereas the said Agreements provide for a reduc ­ tion in the levy and the Common Customs Tariff (CCT) duty on imports of fresh, chilled or frozen beef falling within CN codes 0201 and 0202 within certain quantity limits ; Whereas appropriate measures for applying the Interim Agreements must take effect on 1 January 1994 ; whereas they must, however, be limited initially to the first half of 1994 in order to take account of the Additional Protocols to the Interim Agreements which have been signed Whereas, while recalling the provisions of the Interim Agreements intended to guarantee the origin of the product, the system should be managed on the basis of import licences ; whereas, to that end, detailed rules should be laid down concerning, in particular, the submission of applications and the information which must be included on the applications and licences, notwithstanding certain provisions of Commission Regu ­ lation (EEC) No 3719/88 of 16 November 1988 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products Q, as last amended by Regulation (EC) No 3519/93 (8), and of Commission Regulation (EEC) No 2377/80 of 4 September 1980 on special detailed rules for the application of the system of import and export licences in the beef and veal sector (9), as last amended by Regulation (EC) No 2867/93 (10) ; whereas it should also be laid down that the licences are to be issued after a delay for consideration and, where necessary, with the application of a single percentage reduction ; Whereas, in order to ensure efficient management of the system, provision should be made for the security in respect of the import licences under the said system to be fixed at ECU 1 0 per 1 00 kilograms ; whereas the risk of speculation inherent in the system in question in the beef and veal sector requires that access to the system should be subject to precise conditions ; (  ) OJ No L 333, 31 . 12. 1993, p. 16. (2) OJ No L 333, 31 . 12. 1993, p. 17. (3 OJ No L 148, 28 . 6. 1968. o. 24. 0 OJ No L 331 , 2. 12. 1988 , p . 1 . (8) OJ No L 320, 22. 12. 1993, p. 16. O OJ No L 241 , 13 . 9 . 1980, p . 5. ( I0) OJ No L 262, 21 . 10 . 1993, p. 26. (4) OJ No L 328, 29. 12. 1993, p. 7. 0 OJ No L 323, 23 . 12. 1993, p. 2. (6) OJ No L 81 , 2. 4 . 1993, p. 2. No L 44/16 Official Journal of the European Communities 17. 2 . 94 Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, Regolamento (CE) n. 346/94, Verordening (EG) nr. 346/94, Regulamento (CE) n? 346/94. (f) Section 24 of licences shall show one of the following : ExacciÃ ³n reguladora y derecho del AAC tal como establece el Reglamento (CE) n ° 346/94, Importafgift og FTT-told i henhold til forordning (EF) nr. 346/94, AbschÃ ¶pfung und Zoll des GZT gemÃ ¤Ã  Verordnung (EG) Nr. 346/94, Ã Ã ¹Ã Ã Ã ¿Ã Ã ¬ Ã ºÃ ±Ã ¹ Ã ´Ã ±Ã Ã ¼Ã Ã  Ã Ã ¿Ã Ã Ã  Ã ÃÃ Ã  ÃÃ Ã ¿Ã ²Ã »Ã ­ÃÃ µÃ Ã ±Ã ¹ Ã ±ÃÃ  Ã Ã ¿Ã ½ Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 346/94, Levy and CCT duty as provided for in Regulation (EC) No 346/94, Prelevement et droit du TDC comme prÃ ©vus par le rÃ ¨glement (CE) n0 346/94, Prelievo e dazio della TDC a norma del regolamento (CE) n . 346/94, Heffing en recht van het GDT overeenkomstig Veror ­ dening (EG) nr. 346/94, Direito nivelador e direito da pac previstos no Regula ­ mento (CE) n? 346/94. HAS ADOPTED THIS REGULATION : Article 1 1 . The quantities of fresh, chilled or frozen beef falling within CN codes 0201 and 0202 which may be imported within the framework of the import arrangements esta ­ blished by Article 1 5 (2) of the Interim Agreements shall be :  75 tonnes for meat originating in Bulgaria,  540 tonnes for meat originating in Romania. &lt; From the quantities available during the said period shall be deducted the quantities which are the subject of the triangular operations referred to in Annexes XII a to the Agreements with Bulgaria and Romania. However, the total quantities available may not be less than the minimum quantities indicated therein . Article 2 1 . The reduction in the import levy and in the CCT duties shall amount to 40 % of the full rates applying on the day of acceptance of the declaration of release for free circulation. 2. In order to qualify under the import arrangements referred to in Article 1 : (a) applicants for import licences must be natural or legal persons who, at the time applicatins are submitted, can prove to the satisfaction of the competent authori ­ ties of the Member State concerned that they have been active in trade in beef and veal with third coun ­ tries during the last 12 months and are entered in the official register of a Member State ; (b) licence applications may be presented only in the Member State in which the applicant is registered ; (c) licence applications must cover at least 15 tonnes of meat by product weight and at most the quantity avai ­ lable for the period in question ; (d) Section 7 of licence applications and licences shall show the country of provenance and Section 8 shall show the country of origin ; licences shall carry with them an obligation to import from the country indi ­ cated ; (e) Section 20 of licence applications and licences shall show one of the following : 3 . Notwithstanding Article 8 (2) of Regulation (EEC) No 2377/80, Section 16 of licence applicaitons and licences may include one or more subheadings of CN codes 0201 and 0202. Article J 1 . Licence applications shall be submitted to the competent authorities not later than 18 February 1994. 2. Where the same applicant lodges more than one application relating to the same country of origin, all applications from that person shall be inadmissible . 3 . The Member States shall notify the Commission of the applications lodged not later than the fifth working day following the end of the period for submission of applications . Such notification shall comprise a list of applicants and quantities applied for as well as countries of origin of the products. All notifications, including notifications of invalid appli ­ cations, shall be made by telex or fax, using the model in the Annex to this Regulation, where applications have been made . 4. The Commission shall decide to what extent quanti ­ ties may be awarded in respect of licence applications. If the quantities in respect of which licences have been applied for exceed the quantities available, the Commis ­ sion shall fix a single percentage reduction in quantities applied for per country concerned. Reglamento (CE) n0 346/94, Forordning (EF) nr. 346/94, Verordnung (EG) Nr. 346/94, Ã Ã ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 346/94, Regulation (EC) No 346/94, RÃ ¨glement (CE) n ° 346/94, 17. 2. 94 Official Journal of the European Communities No L 44/ 17 5 . Subject to a decision to accept applications by the Commission, import licences shall be issued as soon as possible. They shall be valid throughout the Community. Article 4 1 . The full levy and the normal CCT duties shall be collected on quantities in excess of those stated on the import licence. 2. Import licences issued pursuant to this Regulation shall not be transferable . 3 . The security for import licences shall be ECU 10 per 100 kilograms by weight of product and the term of validity of licences issued pursuant to Article 3 (5) shall expire on 30 June 1994. 4. Without prejudice to this Regulation, Regulations (EEC) Nos 3719/88 and 2377/80 shall apply. Article 5 The products shall be released for free circulation on presentation of an EUR. 1 movement certificate issued by the exporting country in accordance with Protocol 4 annexed to the Interim Agreements . Article 6 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 February 1994. For the Commission Rene STEICHEN Member of the Commission No L 44/ 18 Official Journal of the European Communities 17. 2. 94 ANNEX (Application of Regulation (EC) No 346/94) COMMISSION OF THE EUROPEAN COMMUNITIES DG VI/D/2 - BEEF AND VEAL SECTOR Fax (32-2) 296 60 27 Date period APPLICATION FOR IMPORT LICENCES AT REDUCED LEVY AND COMMON CUSTOMS TARIFF (CTT) DUTY Member State : Country of origin Serial Applicant Quantitynumber (name and address) (tonnes) Bulgaria Total quantity applied for : Romania Total quantity applied for : Total for the two countries Member State : Fax No : Tel .